                                           Case 5:20-cr-00101-VKD Document 2 Filed 03/03/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     USA,                                                Case No. 20-cr-00101-MAG-1
                                                        Plaintiff,
                                   8
                                                                                             ORDER REASSIGNING CASE
                                                 v.
                                   9

                                  10     ANDREW JAMES WATTS,
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          IT IS ORDERED that this case is reassigned to the Honorable Virginia K. DeMarchi in the

                                  14   San Jose division for all further proceedings. Counsel are instructed that all future filings shall

                                  15   bear the initials VKD immediately after the case number.

                                  16   Dated: March 3, 2020

                                  17

                                  18
                                                                                         Susan Y. Soong
                                  19                                                     Clerk, United States District Court
                                  20

                                  21

                                  22   A true and correct copy of this order has been served by mail upon any pro se parties.
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
